Case 1:21-cv-00604-JPW Document 1-9 Filed 04/01/21 Page 1 of 2




                   EXHIBIT H
          Case 1:21-cv-00604-JPW Document 1-9 Filed 04/01/21 Page 2 of 2
        kmahler82@hotmail.com

March 23, 2021

        Re: Notice of Infringement of Rights and Demand to Cease and Desist

Dear Ms. Mahler:
I represent AAPC, Inc. If you are represented by legal counsel, please promptly direct this letter to your
attorney.
It has come to my client’s attention that you have self-published and are offering for sale several books to
which AAPC has rights on your web domain https://www.kelly-mahler.com/.
The works include:
        (i) “The Interoception Curriculum: A Step-by-Step Guide to Developing Mindful Self-Regulation”;
        (ii) “My Interoception Workbook: A Guide for Adolescents, Teens and Adults”;
        (iii) a bundle of the two aforementioned titles together;
        (iv) “The Interoception Activity Cards”;

        (v) “Interoception Yoga Cards”;

        (vi) “Interoception Exercise Cards”;

        (vii) “The Body Check Ring: Printable Cards, Activity Booklet, and Online Mini-Course”; and
        (viii) the aforementioned title, in Portuguese
(collectively, the “AAPC Works”).
I am writing to notify you that your unlawful copying of the AAPC Works infringes upon my client’s rights.
Accordingly, AAPC demands that you immediately (i) cease and desist your unlawful copying and sales of
the AAPC Works, (ii) provide prompt written assurance within ten (10) calendar days that you will cease and
desist from further infringement of the AAPC Works, (iii) promptly provide AAPC with an accounting of all
sales of the AAPC Works made through your website, at seminars, conferences, via email inquiry, and so
forth, so that AAPC can determine the amount you now owe AAPC (you will recall from your contracts that
you are only entitled to a portion of royalties from sales of the AAPC Works); and (iv) promptly link all titles
listed above on your domain to the appropriate AAPC web pages for sales.
If you do not comply with the foregoing demands, AAPC will seek both monetary damages and equitable
relief from your infringement. I look forward to your response within ten (10) days.
This letter is sent without waiver of or prejudice to my client’s rights and remedies, all of which are hereby
expressly reserved.
                                                               Sincerely,


                                                                    /s/Andrea R. Kalish
                                                               Andrea R. Kalish, Esq.




                                                         2
